Citation Nr: 1225028	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The RO, within the June 2007 rating decision, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnete v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.

In March 2010, the Veteran submitted evidence and identified treatment with regard to his currently service-connected posttraumatic stress disorder (PTSD).  Thus, the issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the RO.  The issue of entitlement to an increased rating for PTSD is REFERRED to the RO for proper development.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for sarcoidosis, finding no evidence linking the Veteran's diagnosis to any incident of his military service. 

2.  The Veteran did not appeal the June 2003 rating decision and the decision is now final.  

3.  Evidence received since the final June 2003 decision is new and material and raises a reasonable possibility of substantiating the claim.

4.  The evidence of record is, at the least, in equipoise with respect to whether the currently diagnosed sarcoidosis is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

New and Material Evidence

The Veteran's claim was previously denied in a June 2003 rating decision because there was no current medical evidence indicating the Veteran had sarcoidosis within a year of separation from the military and no medical evidence indicating his current diagnosis was related to any incident of his military service.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

Since June 2003, the claims record contains VA outpatient treatment records, a March 2007 VA examination, multiple opinions from the Veteran's VA physician dated in 2008 and 2009, and private treatment records from 2008 to 2009.  

The new VA and private medical evidence indicates ongoing treatment for sarcoidosis.  The opinions from the March 2007 VA examiner and from the Veteran's VA physician all indicate the likelihood that the Veteran's sarcoidosis began during his military service in light of his complaints of multiple joint pain throughout his military service.  The Veteran's VA physician also opined in 2008 and 2009 opinions that the Veteran's exposure to oil fires during his Persian Gulf War service may have contributed to the Veteran's development of sarcoidosis due to inhalation of these chemicals.  

This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Service Connection 

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sarcoidosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The legal presumption is inapplicable here because the Veteran was first diagnosed with sarcoidosis in January 2001, nearly three years after separation from service.  

The Veteran claims his sarcoidosis is attributable to inhaling toxic fumes from oil fires while stationed in Southwest Asia, to include Saudi Arabia and Kuwait.  He indicates he suffered with multiple joint pains of the knees, legs, ankles, hands, fingers, hips, back, and shoulders, which he believes was bone/joint sarcoidosis, an early sign of pulmonary sarcoidosis. 

The Veteran's personnel records confirm the Veteran served in Southwest Asia as a combat engineer.  Exposure to oil fires, however, is not specifically documented.  Service treatment records, moreover, are silent as to any complaints, diagnoses or treatment specifically for a respiratory condition.  Indeed, a November 1997 chest x-ray taken at separation was within normal limits.  Service treatment records do confirm, however, that the Veteran was frequently seen and treated for various joint complaints.  Some of these complaints were attributed to specific trauma, such as a right knee basketball injury in January 1996 and a left ankle fracture in April 1993.  Other complaints, however, were not attributed to any specific trauma, to include complaints of hip pain, back pain, shoulder pain, and pain in the hands and fingers.  The Veteran was diagnosed with chronic myalgias of the shins, ankles, and knees in July 1994, thought to be secondary to the Veteran's left ankle fracture.  On the November 1997 separation examination, the Veteran again self-reported bone deformity and pain of the hands, fingers, shoulders, back, hips, ankles, knees, and shins.     

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe in-service events, such as oil fires, in-service pain, and his current symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

After service, the Veteran continued to seek treatment for multiple joint pains.  He was afforded a VA examination in June 1998 (two months after separation from the military) where the examiner found no diagnosis attributable to the Veteran's complaints of joint pain in the hands, fingers, back, shoulders, and ankles.  The Veteran was found to have osteochondritis of the right knee.  The Veteran's service treatment records also reflect degenerative joint disease of the bilateral knees. 

In January 2001, he was hospitalized and isolated for possible tuberculosis or pneumonia.  Diagnostic testing, however, ruled out tuberculosis and instead the Veteran was diagnosed with sarcoidosis confirmed by x-ray in January 2001.  Since that time, he has been treated and diagnosed for various conditions, to include sarcoidosis, emphysema, asbestosis, bronchitis, pneumonia, allergic rhinitis, and obstructive airway disease.  Treatment records also note the Veteran has a long-history of smoking half a pack of cigarettes per day.

The Veteran was afforded a Persian Gulf War examination in January 2003 where the diagnosis of sarcoidosis was noted along with the Veteran's contentions of being exposed to burning oil/black smoke.  

In July 2006, a VA physician noted that, in light of the Veteran's chronic joint complaints throughout his military service, he possibly had "bone/joint sarcoidosis that predated the development" of his current pulmonary sarcoidosis.   

The VA afforded the Veteran a VA examination in March 2007 where the examiner outlined the Veteran's pertinent medical history leading to his diagnosis of sarcoidosis.  The examiner opined that the in-service joint complaints "could be suggestive of a sarcoid process going on, but also may be due to degenerative changes/trauma to these areas."  After extensive review of the medical literature, the examiner opined that "it is at least as likely as not that the Veteran's recurrent bone and joint pains are a direct result of sarcoidosis."  Indeed, the examiner indicated, "these bone and joint pains may have represented his initial manifestation of sarcoidosis, well before the development of his pulmonary symptoms." 

Similarly, the Veteran submitted multiple statements from his ongoing treating VA physician.  Most significant are two opinions dated November 2008 and June 2009.  Within those two opinions, the VA physician explains that sarcoidosis is a disease of "unknown etiology," but evidence suggests that pulmonary sarcoidosis is a "disease of inhalation."  The VA physician then opines that the Veteran was susceptible to the disease in light of his Gulf War service and exposure to extensive oil fires during that time.  The VA physician believes the Veteran's joint pain "is likely sarcoid arthropathy," which first manifested in service.  Thus, the VA physician concluded that the Veteran's sarcoidosis "is very likely related to inhalation of concentrated toxic oil fumes during the Kuwaiti fires."

In short, the medical evidence shows the Veteran complained of and was treated for multiple joint pains in the military, some of which were attributed to known diagnoses, and some of which were not.  The evidence shows the Veteran was diagnosed with pulmonary sarcoidosis a few years after separation from the military.  It is clear the Veteran served in the Persian Gulf during his military service.  Although there is no objective evidence of his exposure to oil fires or inhalation of dangerous chemicals, the Veteran is competent to describe such exposure and his contentions are consistent with the circumstances of his service.  The Board finds no reason to doubt the Veteran's credibility.  There are also at least two medical physicians who believe it is at least as likely as not that the Veteran's in-service joint complaints were early manifestations of sarcoidosis.  

Significantly, there is no medical opinion against the claim.

The evidence is, at the very least, in relative equipoise.  Service connection is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for sarcoidosis is reopened; to that extent the claim is granted.

Entitlement to service connection for sarcoidosis is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


